Citation Nr: 1030315	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  07-24 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Service connection for peripheral neuropathy of both lower 
extremities as a residual of cold injury.

2.  Service connection for peripheral neuropathy of both upper 
extremities as a residual of cold injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The Veteran had active service from May 1953 to May 1959.

This matter comes before the Board of Veterans Appeals (Board) on 
appeal from an October 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In May 
2010, the Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge.  The transcript of the hearing is 
associated with the claims file and has been reviewed.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The Veteran's service treatment records (STRs) are 
unavailable.

2.  The record before the Board places the evidence in relative 
equipoise as to whether peripheral neuropathy of the lower 
extremities is reasonably shown to have had its onset during the 
Veteran's military service.  

3.  Peripheral neuropathy of the upper extremities is not shown 
by the evidence of record.  



CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the Veteran, peripheral 
neuropathy of both lower extremities was incurred in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).

2.  The Veteran is not shown to have peripheral neuropathy of the 
upper extremities that was incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations for Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110; 1131, 38 C.F.R. § 3.303(a).  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  Continuity of 
symptomatology may be established if a claimant can demonstrate 
(1) that a condition was "noted" during service; (2) evidence 
of post-service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); Hickson v. 
West, 12 Vet. App. 247, 253 (lay evidence of in-service 
incurrence is sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the 
doubt rule is inapplicable when the evidence preponderates 
against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).

In this case, the Veteran's STRs are not available for review, 
despite the RO's attempt to obtain them.  Certification of their 
unavailability was received from the National Personnel Records 
Center (NPRC) in September 2003.  Accordingly, the Board has a 
heightened duty to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

The Board notes that case law does not establish a heightened 
"benefit of the doubt," only a heightened duty of the Board to 
consider the applicability of the benefit of the doubt, to assist 
the claimant in developing the claim, and to explain its decision 
when the Veteran's medical records have been destroyed.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case law 
does not lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that may 
be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 
(1996).  While it is unfortunate that the STRs are unavailable, 
the appeal must be decided upon the evidence of record.  

Factual Background and Analysis

The Veteran alleges that he was exposed to severe cold weather 
while stationed in Korea and that as a result he now has 
peripheral neuropathy affecting both lower extremities.  He 
reported that he served 18 months with the 548th General 
Dispensary in Seoul Korea, but could not recall the battalion or 
division.  His cold exposure occurred during the full length of 
two Korean winters and his military duties included regular duty 
ambulance runs to the 49th parallel and the demilitarized zone 
(DMZ) to pick up patients.  He stated that the ambulances were 
poorly heated and military regulations required that all heat be 
turned off in the barracks by 10 pm due to fire regulations.  He 
reported temperatures of 30 degrees below 0 and that he had slept 
with his boots and clothes on.  

While an in-service cold weather injury has not been verified, 
the Board notes that the Veteran's DD 214 Form reflects that he 
served as a medic during the Korean conflict.  The claims file 
also includes photographs purportedly taken by the Veteran while 
stationed in Korea in the winters of 1957 and 1958 as well as 
correspondence written to his mother on USO/Korea stationary.  As 
such, the Board concedes that the Veteran was exposed to extreme 
cold during service and that he suffered the requisite in-service 
injury or disability as contended.

The post-service treatment records show an initial assessment of 
peripheral neuropathy in 2005.  Although a private physician in 
November 2005, appeared to have at one time attributed the 
Veteran's cold injury symptoms to a possible diagnosis of 
Guillain-Barre syndrome 40 years prior, a second private examiner 
noted that severe cold exposure was the mostly likely etiology of 
peripheral neuropathy.  In May 2006, a VA examiner noted that 
there was ample evidence that painful neuropathies were a very 
common result of severe cold exposure.  He then concluded that 
given the Veteran's service in Korea and reported frostbite, 
peripheral neuropathy was more than likely due to severe cold 
exposure he suffered during active duty in Korea.  

The Veteran presented testimony at two personal hearings, one 
before a hearing officer at the RO in January 2008 and another 
before the undersigned Veterans Law Judge in May 2010.  He 
essentially reiterated previously submitted information 
concerning his in-service cold exposure and consistent with 
complaints made during the course of the appeal.  

Despite the evidence which suggests that the Veteran's peripheral 
neuropathy may have had its onset in 2005, many years after 
service discharge, the Board is not permitted to render its own 
medical opinion, and must rely upon the objective medical 
evidence when making our decision.  See Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  The record supports exposure to cold in 
service although there is no contemporaneous evidence of actual 
cold injury.  Nevertheless, the preponderance of the evidence 
provides support for the Veteran's assertion of service 
incurrence required for service connection and there is no 
competent medical evidence on file which is against a finding 
that the peripheral neuropathy is causally related to service.  
Nor did the RO determine that additional examination or opinion 
evidence was necessary in this matter.

In summary, having weighed the evidence both in support of and 
against the claim, the Board concludes that the preponderance of 
evidence is not against finding in favor of the Veteran.  
Therefore the Board will find, based upon the evidentiary record 
presented to us by the RO that the evidence is in relative 
equipoise, and will conclude that service connection for 
peripheral neuropathy of the lower extremities is warranted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

However, with respect to peripheral neuropathy of the upper 
extremities, the primary impediment to a grant of service 
connection is the absence of medical evidence of a diagnosis.  
The overwhelming medical evidence indicates that the Veteran does 
not currently have bilateral peripheral neuropathy of the upper 
extremities.  In this case, the post-service evidence is negative 
for any medical evidence documenting complaints, findings, or 
treatment of residuals of cold injury involving the upper 
extremities.  Although the Veteran has complained of numbness 
affecting the arms and hands, he has acknowledged that there is 
specific diagnosis of peripheral neuropathy affecting the upper 
extremities.  The Court has held that a symptom, alone, without a 
diagnosed or identifiable underlying malady or condition, does 
not in and of itself constitute a disability.  Without a 
pathology to which the symptoms of tingling and numbness can be 
attributed, there is no basis to find a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999) (service connection may not be 
granted for symptoms unaccompanied by a diagnosed disability).  

In the absence of competent evidence of bilateral peripheral 
neuropathy of the upper extremities, the preponderance of the 
evidence is against the claim, and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b) (West 2002).  The Board is of 
the opinion that it has done all it can to satisfy the duty to 
explain its reasons and bases under O'Hare, supra, and that 
case's progeny.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their claim 
for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 
23,353 (April 30, 2008).  This notice must be provided prior to 
an initial decision on a claim by the RO.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously held 
that any error in VCAA notice should be presumed prejudicial, and 
that VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
However, the U.S. Supreme Court has recently reversed that 
decision, finding it unlawful in light of 38 U.S.C.A. § 
7261(b)(2), which provides that, in conducting review of decision 
of the Board, a court shall take due account of rule of 
prejudicial error.  The Supreme Court in essence held that - 
except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the claimant 
of the information and evidence necessary to substantiate the 
claim - the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden upon 
VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made on a 
case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In letters dated March 2003 and August 2005, the RO informed the 
Veteran of its duty to assist him in substantiating his claim 
under the VCAA, and the effect of this duty upon this issue.  
These letters also informed him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, supra.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of his claims.  Relevant in-service 
and post-service treatment reports are of record.  Although a VA 
examination was not scheduled to obtain a medical opinion, the 
Board finds that it is not necessary.  Here, the claims file is 
completely devoid of any medical evidence indicating any current 
peripheral neuropathy involving the upper extremities.  Not only 
has the Veteran failed to submit or identify any medical evidence 
showing a current diagnosis of, or treatment for peripheral 
neuropathy of upper extremities, but, he himself acknowledged 
that he had not been diagnosed with peripheral neuropathy of the 
upper extremities.  Accordingly, a remand for the purpose of 
obtaining a medical opinion is not warranted.  38 C.F.R. § 3.159 
(2009); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Therefore all obtainable evidence identified by the Veteran 
relative to the claim has been obtained and associated with the 
claims file, and he has not identified any other pertinent 
evidence, not already of record, which would need to be obtained 
for a fair disposition of this appeal.  It is therefore the 
Board's conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

VA has satisfied its duty to assist the Veteran in apprising him 
as to the evidence needed, and in obtaining evidence pertinent to 
his claim under the VCAA.  No useful purpose would be served in 
remanding this matter for yet more development.  Such a remand 
would result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The Court 
has held that such remands are to be avoided.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  

ORDER

Service connection for peripheral neuropathy of both lower 
extremities is granted.

Service connection for peripheral neuropathy of both upper 
extremities is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


